Citation Nr: 0920025	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-20 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1958 to January 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above-referenced claim.  


FINDING OF FACT

The Veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.

In the decision below, the Board grants the claim of 
entitlement to a TDIU.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

TDIU

The Veteran seeks a total rating on the basis of individual 
unemployability.  Having carefully considered the Veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002 & 
Supp. 2008); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993) (observing that 
under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue).

In order to establish a TDIU, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340 
(2008).  In reaching such a determination, the central 
inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  A total disability rating may also 
be assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Here, the Veteran is currently service-connected for the 
following disabilities:  residuals, fracture of the right hip 
(right hip injury), currently rated as 50 percent disabling; 
lacerations to the chin and mouth, currently rated as 10 
percent disabling; brain concussion, currently rated as 10 
percent disabling; residuals fracture of the right mandible, 
rated as 10 percent disabling; severance of lateral femoral 
cutaneous nerve, as secondary to service-connected right hip 
injury, rated as 10 percent disabling; residuals, fracture of 
the right knee (right knee injury), rated as 10 percent 
disabling; residuals, fracture of the right medial malleolus 
(right ankle injury), rated as 10 percent disabling; and 
residuals, lacerations above the right knee, rated as 
noncompensable.  The combined rating of all the service-
connected disabilities is 70 percent, and meets the combined 
rating requirement of 70 percent.  Therefore, he meets the 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).

However, the evidence must still approximate a finding that 
the Veteran is unable to pursue a substantially gainful 
occupation due to the service-connected disabilities.  Thus, 
the issue is whether the evidence is near to balance (i.e., 
that supporting the claim and opposing the claim is nearly 
approximately the same) that the Veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record shows that the Veteran is currently 69-years-old 
and has a twelfth grade education.  He previously worked as 
an electrician prior to his retirement in 1980.  

VA treatment records dated from July 2003 to February 2007 
reflect that the Veteran has been consistently treated for 
his service-connected disabilities.  Of particular note is a 
June 2005 VA physical therapy treatment note, which reflects 
the Veteran's report of doing his own electrical work during 
the remodeling of his home.  

In September 2004, the RO obtained a Request for Employment 
Information in Connection with Claim for Disability Benefits 
(VA Form 21-4192) from the Veteran's former employer, along 
with a lay statement from the employer.  The former employer 
indicated that the Veteran previously worked as an 
electrician for the company until the company closed.  No 
date was provided as to when the Veteran was last employed 
with the company.  In the associated statement, the Veteran's 
former employer stated that Veteran's disability had worsened 
during his employment.

In September 2004, the Veteran underwent a VA scars 
examination, during which he was noted to have suffered an 
in-service accident, with injuries and associated scars on 
right hip, right knee, and face.  On physical examination, 
scars were noted on the right knee and right hip.  All of the 
scars were noted to be hypertrophied.  Facial scars, 
described as being barely visible, were noted on the forehead 
and chin.  The examiner stated that the scars on the face 
were not disfiguring.  The scars were found to be stable 
without any elevation or depression, of normal texture, and 
without hypo- or hyerpigmentation.  There was no limitation 
of motion, other limitation, or infection caused by the 
identified scars.  The diagnosis was multiple scars without 
any significant sequelae or disfigurement.  The examiner 
opined that the scars would not have an impact on the 
Veteran's ability to obtain or maintain gainful employment.  

A VA peripheral nerves examination was completed in September 
2004, at which time the Veteran was noted to have retired but 
to work part-time farming.  He reported his service-connected 
injuries associated with an in-service accident, to include a 
fractured skull.  He reported being somewhat forgetful at 
times, but that he managed his own finances.  On physical 
examination, he was found to ambulate independently without a 
device.  Cranial nerve examination revealed no facial 
weakness and hypersensitivity of the jaw, midline below the 
lower lip.  Motor strength appeared normal in both the upper 
and lower extremities.  Limitations of the range of motion of 
the right knee and right hip were reported.  X-rays of the 
right knee and hip revealed a patellar spur in the upper pole 
of the right knee with calcified femoral artery, and status 
post total right hip arthroplasty without any periprosthetic 
fractures.  The assessment was as follows:  status post right 
hip fracture with subsequent total hip arthroplasty and 
chronic right hip pain; chronic intermittent right knee pain 
related to mild traumatic degenerative arthritis; neuropathy 
of the right lateral femoral cutaneous nerve, stable by 
history; no significant problems regarding head injury, with 
Veteran reporting being forgetful at times but independent in 
his activities of daily living; altered sensation in the 
maxillary division of the face of the trigeminal nerve due to 
direct trauma.  

In support of his claim, the Veteran submitted a May 2006 lay 
statement from a former employer.  The former employer 
indicated that Veteran had previously provided electrical 
work for the employer for nearly twenty years, work which the 
employer reported involved long hours of standing, bending, 
and squatting.  He stated that he had recently offered the 
Veteran work in this same capacity, but that the Veteran 
indicated that he was unable to perform the work due to his 
medical condition.  The former employer noted that the 
Veteran appeared to have difficulty with his back and legs 
over the years and that he walked with a cane.  It was the 
former employer's opinion that the Veteran was unable to 
perform any type of manual labor at this time.

The Veteran underwent a VA joints examination in September 
2006, at which time he was noted to require two crutches for 
ambulation.  The Veteran was noted to be unemployed.  It was 
reported that he was unable to stand for more than a few 
minutes and that he was unable to walk more than a few yards.  
The Veteran was noted to have pain, stiffness, and weakness 
of the right hip, without episodes of dislocation, 
subluxation, locking, or effusion.  His gait was described as 
antalgic.  Physical examination revealed limitations in the 
range of motion of the right hip.  There was no additional 
limitation of motion on repetitive use or ankylosis noted.  
An X-ray of the right hip revealed status post total right 
hip replacement with no periprosthetic fractures identified.  
He was diagnosed with a fractured right hip with degenerative 
joint disease and hip replacement.  The examiner indicated 
that the right hip prevented the Veteran from performing 
chores and exercise.  

In October 2007, the Veteran underwent a VA joints 
examination.  He was noted to use two crutches for ambulation 
intermittently, but frequently.  The Veteran reported being 
unable to stand for more than a few minutes and unable to 
walk more than a few yards.  Pain and giving way of the right 
hip and knee were noted; the Veteran reported having weakness 
of the right knee and episodes of locking several times a 
week.  

Physical examination revealed limitations in the range of 
motion of the right knee and right hip.  There was no 
ankylosis or crepitus noted in either the right knee or the 
right hip joints.  Tenderness, pain, and weakness were noted 
on movement of the right knee and hip, with weakness of the 
right hip being described as mild.  X-rays revealed bipolar 
right hip prosthesis, with minimal osteolysis and heterotopic 
ossification, and tricompartmental osteoarthritis of the 
right knee.  The diagnosis was residuals, right hip fracture 
with degenerative joint disease and total hip replacement, 
and residuals, right knee fracture.

With regard to the Veteran's employability, the examiner 
noted that the Veteran reported having retired in 1980 and 
that he had a small farm, which he worked.  He reported 
decreased range of motion of his hip and knee, being unable 
rise from a kneeling position without using his arms to pull 
himself up, and being unable to walk for any length of time 
without pain in his hip and knees.  The examiner opined that 
the Veteran's functional impairments would not contraindicate 
sedentary work.    

The Board also notes that in addition to his service-
connected disabilities, the record shows that the Veteran has 
numerous non-service connected conditions, to include:  
status post repair of abdominal aortic aneurysm; laryngeal 
cancer, status post radiation therapy; benign prostatic 
hypertrophy; hypertension; gastroesophageal reflux disease; 
and cardiovascular accident.

Based on a review of the relevant evidence relating to the 
service-connected disabilities discussed above, and affording 
the Veteran the benefit of the doubt, the Board finds that 
the competent medical evidence of record supports that the 
Veteran is precluded from engaging in substantially gainful 
employment as a result of his service-connected disabilities.  
The Veteran's service-connected right hip and right knee 
disabilities clearly prevent employability in physical or 
strenuous occupations, such as his former occupation as a 
electrician.  While his service-connected disabilities, 
alone, do not prevent employability in sedentary occupations, 
the Board finds that when coupled with the Veteran's level of 
education, training, and previous history of employment in a 
manual labor occupation, the Veteran cannot be deemed capable 
of anything more than marginal employment, and cannot be 
considered capable of maintaining substantially gainful 
employment.  Moreover, there is no evidence of record that he 
has received training for any type of sedentary employment or 
that he has previously worked in this capacity.  Thus, it 
cannot be said that the Veteran is capable of maintaining 
substantially gainful employment in a sedentary occupation.

While the Board recognizes that the Veteran has been able to 
perform some work over the preceding years, this work has 
consisted of part-time work on his farm.  There is no 
indication that he is able to earn a "living wage" from 
this work.  See Moore, 1 Vet. App. 356.  As noted above, the 
ability to work sporadically or obtain marginal employment is 
not substantially gainful employment.  See Id. at 358.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany, 9 Vet. App. at 519; 
Brown, 5 Vet. App. at 421.


ORDER

A TDIU is granted, subject to the statutes and regulations 
governing the payment of monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


